Citation Nr: 0111705	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-02 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to restoration of service connection for 
orchitis.

2.  Entitlement to service connection for a psychiatric 
disorder as secondary to orchitis and/or epididymitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1955 to 
September 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a decision dated in August 1999, the RO denied 
service connection for aggravated bipolar disorder as 
secondary to then service connected orchitis, and proposed to 
sever service connection for orchitis.  The RO severed 
service connection for orchitis in a November 1999 decision.  


REMAND

The appellant contends that he is entitled to service 
connection for a chronic testicular pain condition which 
began in service.  He also appears to relate other symptoms, 
such as chronic kidney infections, voiding dysfunction, 
erectile dysfunction and recurrent rectal pain, to his 
claimed service connected genitourinary disorder.  His 
service medical records reflect treatment for acute 
epididymitis due to gonococcus in June 1957.  His older 
private medical records first reveal a reported history of 
chronic testicular pain in November 1985 while his recent 
medical records reflect diagnoses which include testalgia, 
mild chronic epididymitis, erectile dysfunction, left 
spermatic cord pain, orchitis and suspected chronic 
prostatitis.  In April 2000, he testified to chronic 
testicular pain and swelling since his treatment for 
epididymitis in service.

The appellant originally filed a claim for service connection 
for "orchitis disease - to include pain" in March 1996.  In 
June 1996, the RO granted service connection for "a history 
of orchitis."  However, the RO severed service connection 
for orchitis in November 1999 based upon a finding that the 
appellant was only treated for an instance of acute 
epididymitis in service, and not orchitis.  The appellant 
disagrees with the RO's decision to sever, but also notes 
that he should be service connected for epididymitis rather 
than orchitis.  He essentially argues that he is entitled to 
service connection for a chronic testicular pain and swelling 
condition regardless of the proper diagnosis.  The Board is 
of the opinion that the issue of service connection for 
epididymitis is "inextricably intertwined" with the issue 
of severance of service connection for orchitis.  See Ashford 
v. Brown, 10 Vet. App. 120, 123 (1997).  The Board is of the 
opinion that the appellant should be afforded VA 
genitourinary examination in order to determine whether he 
manifests any current disability related to his treatment for 
epididymitis in service.

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991). 

In a letter received in May 2000, the appellant requested VA 
assistance in obtaining some of his private medical records.  
As such, the RO should be afforded the opportunity to assist 
the appellant in the development of his claim.  A remand 
would also provide the RO an opportunity to ensure compliance 
with the notice and duty to assist provisions contained in 
the new law, to include consideration as to whether any 
additional development action is required under the Veterans 
Claims Assistance Act of 2000.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  The RO should assist the appellant in 
obtaining his private medical records which 
were identified in his May 2000 letter.

2.  The appellant is hereby advised of his 
right to submit additional evidence and 
argument on the matters the Board has 
remanded to the RO, to include submitting 
or obtaining lay or medical evidence which 
links his current disability to 
epididymitis in service.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  When this development is completed, the 
appellant should be scheduled for VA 
genitourinary examination in order to 
determine whether he manifests any residual 
disability related to his treatment for 
acute epididymitis in service.  The 
examiner should review the contents of the 
claims file, and obtain relevant history 
from the appellant.  Following the 
examination, the examiner should express 
opinion on the following questions: (1) 
What is the diagnosis, or diagnoses, of all 
genitourinary disability? and (2) Whether 
it is least as likely as not that any 
current disability of the genitourinary 
system is related to, or is a residual of, 
his treatment for acute epididymitis in 
service?  If the physician cannot provide 
the requested opinions without resort to 
speculation, it should be indicated.  The 
claims folder and a copy of this remand 
should be made available to the examiner.

4.  The appellant is hereby advised that, 
when a claimant fails to report for VA 
examination without good cause, VA must 
rate an original compensation claim based 
on the evidence of record, and deny 
reopened or other original claims.  
38 C.F.R. § 3.655(b) (2000).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  

5.  The RO should adjudicate the issue of 
entitlement to service connection for 
epididymitis.  The veteran should be 
informed of the determination by separate 
letter that includes notification of 
appellate rights.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


